Citation Nr: 1244339	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of a shell fragment wound (SFW) left thigh, muscle group (MG) XIV, with degenerative changes, on an extra-schedular basis only.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), prior to October 10, 2007.  

3.  Entitlement to an effective date earlier than October 10, 2007, for the grant of service connection and the assignment of a 100 percent disability evaluation for ischemic heart disease, status post coronary artery bypass and placement of automatic implantable Cardioverter-Defibrillator (AICD) surgery associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from February 1966 to March 1968.

The issue of entitlement to an evaluation in excess of 30 percent for residuals of a SFW left thigh, MG XIV, with degenerative changes, to now be addressed on an extra-schedular basis only, came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.  By way of history, the Board, in a July 2011 decision, denied an evaluation in excess of 30 percent for a shell fragment/bullet wound to the left knee/thigh area, MG XIV.  The Board also granted a separate evaluation for a tender scar of the left thigh at that time.  

Thereafter, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012  Joint Motion for Partial Remand (JMPR), the parties indicated that the 10 percent disability evaluation for the left thigh scar should not be disturbed.  As to the issue for an evaluation in excess of 30 percent for the left thigh SFW, the parties noted that the Board did not commit error in the application of the rating schedule.  However, the parties indicated that the Board erred in failing to provide adequate reasons and bases for its decision not to refer the Veteran's service-connected left thigh SFW for extraschedular consideration.  The parties requested that the matter be remanded for the Board to determine whether a referral for extraschedular consideration was warranted based upon all the evidence of record after completion of development on the TDIU claim.  In April 2012, the Court granted the JMPR and remanded this issue to the Board for actions consistent with the terms of the JMPR.  Since it was clear from the JMPR that no error was found with the denial of an increased rating on a schedular basis, only the extra-schedular portion of the claim returns to the Board.
The July 2005 rating determination also denied entitlement to TDIU.  This matter was remanded by the Board for further development in July 2011, to include a VA examination.  The requested development was completed.   Then, in a March 2012 rating determination, the Appeals Management Center (AMC), acting on behalf of the RO, granted service connection and assigned a 100 percent disability evaluation for ischemic heart disease, status post coronary artery bypass and placement of automatic implantable AICD surgery associated with herbicide exposure, with an effective date of October 10, 2007.  [October 10, 2007, was the date VA received a claim from the Veteran's representative regarding unemployability.]  The AMC then issued a supplemental statement of the case denying TDIU prior to October 10, 2007. 

In a June 2012 letter, the Veteran indicated that his ischemic heart disease did not start in August 2007.  He stated that it started in October 2004, when he initially applied for the TDIU.  The Veteran indicated that he wanted to get credit for when the heart condition started.  The Board accepts this statement as a notice of disagreement with the assigned effective date for the grant of service connection and assignment of the 100 percent disability evaluation.  To date, a statement of the case has not been issued.  As will be discussed below, the Board finds this issue to inextricably intertwined with the TDIU issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

With regard to the claim for an evaluation in excess of 30 percent for residuals of a SFW left thigh, MG XIV, with degenerative changes, on an extra-schedular basis only, the parties, citing the Court's holding in Brambley v. Principi, 17 Vet. App. 20, 24 (2003), indicated that it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability.  The parties stated that the Board should determine whether a referral for extraschedular consideration was warranted based upon all the evidence of record following the completion of development on the TDIU claim.

The Board notes that it is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a). 

In the exceptional case, however, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The RO declined to forward the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating.  The RO found that the evidence did not establish such exceptional factors or circumstances associated with the Veteran's disablement as to warrant the referral for extraschedular consideration.  The Board, however, finds that further development is required in this regard prior to appellate handling of this matter.

The July 2012 VA examiner did not specifically indicate whether the Veteran's residuals of a SFW left thigh, MG XIV, with degenerative changes resulted in marked interference with employment.  The issue is whether there is a marked interference with employment, and the evidence of record is insufficient to make such a determination.  Accordingly, the claims folder should be returned to the July 2012 examiner, if available, for clarification purposes.

As to the issue of a TDIU, in accordance with the July 2011 Board remand, an opinion was obtained from a VA physician in July 2012 which stated that the Veteran's service-connected disabilities would not at least as likely as not render him unemployable.  It was noted that although the Veteran would have more difficulty performing work requiring heavy lifting more than 20 pounds, he was able to perform desk type work.  At the time the examiner's opinion was rendered, service connection was not in effect for ischemic heart disease.  

As noted above, the AMC, in its March 2012 rating determination, granted service connection for ischemic heart disease and assigned a 100 percent disability evaluation effective October 10, 2007.  Such action rendered the question of whether the Veteran was entitled to a TDIU moot from October 10, 2007, onward.  However, the Veteran initially requested a TDIU in October 2004.  Thus, the time period from the date of his request for a TDIU until October 9, 2007 remains on appeal.  

However, as indicated above, the Veteran has expressed disagreement with the effective date of the grant of service connection and the assignment of the 100 percent disability evaluation for the ischemic heat disease.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238(1999).  Based upon the actions that may be taken as it relates to the assignment of an earlier effective date for the grant of service connection and the assignment of a 100 percent disability evaluation for ischemic heart disease, and the subsequent impact that it may have on the TDIU issue currently on appeal, the Board finds this issue to be inextricably intertwined with the TDIU issue.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder to the VA examiner who reviewed the claims folder in July 2012.  A review of the JMPR may assist the examiner in understanding the nature of the Board's issue.  Following a review of the claims folder, to include any additional records added to the file subsequent to the July 2012 review, the examiner should render an opinion as to whether the Veteran's SFW left thigh, MG XIV, with degenerative changes causes marked interference with employment, with the examiner providing specific detailed rationale for his opinion. 

If the examiner is not available, schedule the Veteran for a VA examination, with the examiner providing the requested opinions along with detailed rationale. 

2.  After receiving the VA examination report, refer the Veteran's claim for an increased evaluation for his increased evaluation for SFW left thigh, MG XIV, with degenerative changes to either the Under Secretary for Benefits, or the Director of Compensation and Pension Service, for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

3.  The AOJ must issue a statement of the case addressing the issue of entitlement to an effective date earlier than October 10, 2007, for the grant of service connection and the assignment of a 100 percent disability evaluation for ischemic heart disease, status post coronary artery bypass and placement of automatic implantable AICD surgery associated with herbicide exposure.  The RO must inform the Veteran that in order to complete the appellate process for this matter, he must submit a timely substantive appeal.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter must be returned to the Board.

4.  After completing the above development, readjudicate the remaining claims.  [NOTE: the claim for entitlement to TDIU prior to October 10, 2007, can only be adjudicated after the RO issues a SOC on the claim for an earlier effective date for the grant of service connection for ischemic heart disease, as the effective date for service connection will affect a determination as to when entitlement to TDIU arose.]  

If the disposition remains unfavorable, the RO should furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


